Citation Nr: 1739145	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-18 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent prior to May 31, 2013 for mood disorder with polysubstance abuse in full remission.

2. Entitlement to a disability rating in excess of 40 percent for degenerative arthritis, lumbosacral spine.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	J.Michael Woods, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In January 2013, the Veteran testified at a Board hearing via videoconference before a Veterans Law Judge no longer with the Board.  A transcript of that hearing is associated with the record.

This issue of entitlement to a higher initial rating for mood disorder with polysubstance abuse in full remission was previously before the Board in May 2013 where it was remanded for additional evidentiary development.  Thereafter, by a rating action dated June 2013, the RO increased the disability rating to 100 percent, effective May 31, 2013.  As the Veteran is presumed to seek the maximum available benefit for a disability, this claim for a higher rating prior to May 31, 2013 remains in appellate status and is properly before the Board. See AB v. Brown, 6 Vet. App. 35 (1993).

With respect to the matter of the Veteran's entitlement to TDIU, as the record reflects that the Veteran's employability was affected by his service-connected physical and psychiatric disabilities, the Board has jurisdiction of the issue, and as TDIU has been raised by the record, pursuant to Rice, is an issue under the Board's jurisdiction. Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the claim for entitlement to TDIU is reflected on the title page.  

Finally, the Board notes that the claim for SMC benefits based on the need for regular aid and attendance of another person has been expressly raised by the Veteran and is also an issue under the Board's jurisdiction as reflected on the title page. See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence, the Board finds that remand is necessary before the Board can adjudicate the Veteran's claim for an increased rating for mood disorder, an increased evaluation for degenerative arthritis of the lumbar spine, and entitlement to TDIU and SMC based on aid and attendance of another person.

As a preliminary matter, the Board clarifies that although the Veteran argues that he should have been found "totally and socially impaired" and awarded an "earlier effective date of May 27, 2011," the issue before the Board is essentially an increased rating claim and not one of earlier effective date as he is not alleging that his service-connected date be before April 2011.  See Appellant Brief dated July 2017.  Historically, by a rating action dated September 2011, service connection for mood disorder with polysubstance abuse in full remission was granted and evaluated as 30 percent disabling from April 26, 2011, the date of claim.  Here, as the Veteran is asserting that his total disability rating be awarded from the date of the original claim or the date of his May 2011 examination, the issue is considered as an initial increased rating claim as reflected on the title page.  

Furthermore, as the development ordered below could result in information relevant to the issue of entitlement to a TDIU and SMC benefits, the Board finds that the issue of increased rating for mood disorder prior to May 31, 2013, is inextricably intertwined and therefore must be remanded. Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Next, with respect to the increased rating claim for service-connected degenerative arthritis of the lumbar spine, the Veteran was last provided a VA examination in October 2015.  Since the Veteran's claim was last before the Board, the Court issued a decision finding that VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald 8 Vet.App. 158 (2016); 38 C.F.R. §4.59 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Critically, this type of joint testing was not accomplished during the Veteran's most recent October 2015 VA back examination.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  Accordingly, additional VA examination is warranted here.  

As noted above, the Veteran's claims of entitlement to a TDIU for the entire appeal period and entitlement to SMC based on the need for regular aid and attendance by another person are inextricably intertwined with his increased rating claims for his physical and psychiatric disabilities, and must also be remanded.  See Harris, 1 Vet. App. at 180.

Lastly, prior to scheduling the requested examination, the AOJ should obtain all outstanding VA medical records dated from February 2012 to the present. Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records from February 2012 to the present.  

2. Schedule the Veteran for a VA examination to determine the severity of his degenerative arthritis of the lumbar spine.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted, and if possible, with the range of the opposite undamaged joint.

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Upon completion of the requested development and any additional development deemed appropriate, adjudicate the claims for increased evaluation for service-connected lumbar spine, increased evaluation for mood disorder prior to May 31, 2013, entitlement to TDIU and entitlement to SMC under aid and attendance, in light of the evidence since the last adjudication.

4. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




